Title: Cash Accounts, June 1770
From: Washington, George
To: 

 

[June 1770]



Cash


June 1—
To Do [cash] of Mr Phil: Claiborne for Int. of his Bd
£ 14. 0.0



To Do of Do on acct of Intt for Mr Wm Dandridges Bond
22. 0.5


7—
To Josh Valentine on acct of Frans Fosters Intt
1. 0.0



To Ditto on Acct of Rent pd by the Revd Mr [Thomas] Smith for my House in Town
13.16.6



To Cash of Mr [George] Wythe Postage of a Letter &ca to Mr G[eorge] Johnson & pd by me
1.10.0


13—
To Cash recd of Mr Josh Valentine
357.10.0


15—
To Ditto of the Treasury Bounty on Hemp
4.19.6



To Ditto of the Treasurer on acct of Mr [Richard] Stark’s Order
70. 0.0


21—
To the Treasury for my Burgesses Wages
60.15.0


22—
To Cash of Mr Josh Valentine
52.10.0


Contra


June 1—
By Mr Walker Taliaferro Subscriptn to Purse—this for Colo. John Bayler
1. 0.0


2—
By the Blacksmith
0. 4.0



By Charity
1. 5.0



By [Robert] Nicholson the Taylor his acct
1. 9.9


4—
By Colo. Pendleton for his opinion on Mr Wests agreemt with me for his Land
1. 1.6


[11]—
By Expences at West Point
0. 5.0


16—
By Farrier 6/3—Tickets to Play &ca 15/6
1. 1.9


18—
By Mr [James] Craig for Patcy Custis
1.10.0



By Do for self
2.15.0



By 2 lbs. of Salts 3/—A Comb &ca 3/7½
0. 6.7 1/2


19—
By Play Ticket 7/6—[Anthony] Hays Acct 5/7
0.13.1 1/2



By Mr [William] Rinds Acct to the date
2.19.6



By Mr [Alexander] Craig Sadlers acct
0.10.0


20—
By Colo. Geo. Brooke for 4 Tickets in Colo. Bd Moores Lottery & Intt on them
41. 0.4



By Mr Jno. Washington (of Suffolk for Shingles &ca) pr Acct
46.16.0




By Play Tickets
1. 0.0


23—
By Geo: Lafong—Barber
3. 7.6



By Play Tickets
2. 0.0



By Mrs Campbells Acct in full
16.13.4



By Mr Adam Hunter for his Br. James Hunter—Mill
15. 0.0



By Purdie & Dixon Advertisg Grant of Ld
0.14.0



By Do Postage of Letters 2/—Punch 1/3
0. 3.3


24—
By Servants 2/6—Exps. at Todds 4/1
0. 6.7


25—
By Ditto at Hubbards 4/3—Do at Colemans 2/6
0. 6.9



By Farrier 8/—Mrs Washington 7/
0.15.0


28—
By the Revd Mr Boucher
75. 0.0



By Edwd Barkley—Mill
4.10.0


